DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 16/292376 in view of Nagahara et al. (# US 2014/0347716).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The Polymer having a structure unit represented by the following Chemical structure 1,

    PNG
    media_image1.png
    156
    395
    media_image1.png
    Greyscale

where Ri represents an organic group having at least carbon and oxygen.
Nagahara et al. discloses the ink composition comprising polymer 3-glycidyloxypropyl(dimethoxy)methylsilane ([0085]), which is exactly same as applicant discloses in their own specification, and structure formula is constant to the material. Therefore, the polymer 3-glycidyloxypropyl(dimethoxy)methylsilane  discloses by the Nagahara et al. obviously have the structure formula 
    PNG
    media_image1.png
    156
    395
    media_image1.png
    Greyscale
 





It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the polymer used in ink composition of co-pending application by the aforementioned teaching of Nagahara et al. in order to have a high quality printed image.  

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 15/001,829 in view of Nagahara et al. (# US 2014/0347716).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The Polymer having a structure unit represented by the following Chemical structure 1,

    PNG
    media_image1.png
    156
    395
    media_image1.png
    Greyscale

where Ri represents an organic group having at least carbon and oxygen.
Nagahara et al. discloses the ink composition comprising polymer 3-glycidyloxypropyl(dimethoxy)methylsilane ([0085]), which is exactly same as applicant discloses in their own specification, and structure formula is constant to the material. Therefore, the polymer 3-glycidyloxypropyl(dimethoxy)methylsilane  discloses by the Nagahara et al. obviously have the structure formula  

    PNG
    media_image1.png
    156
    395
    media_image1.png
    Greyscale





It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the polymer used in ink composition of co-pending application by the aforementioned teaching of Nagahara et al. in order to have a high quality printed image.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (# US 2014/0347716).
Nagahara et al. discloses:
1. An ink (see Abstract) comprising: 
Water ([0130]); 
a pigment ([0036]); and 
a polymer (3-glycidyloxypropyl(dimethoxy)methylsilane) ([0085]).
Nagahara et al. explicitly did not discloses:
 1. The Polymer having a structure unit represented by the following Chemical structure 1,

    PNG
    media_image1.png
    156
    395
    media_image1.png
    Greyscale

where Ri represents an organic group having at least carbon and oxygen.
However, Nagahara et al. discloses the ink composition comprising polymer 3-glycidyloxypropyl(dimethoxy)methylsilane ([0085]), which is exactly same as applicant discloses in their own specification, and structure formula is constant to the material. Therefore, the polymer 3-glycidyloxypropyl(dimethoxy)methylsilane  discloses by the Nagahara et al. obviously have the structure formula  

    PNG
    media_image1.png
    156
    395
    media_image1.png
    Greyscale







.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Ciampini (# US 2019/0322888) discloses a printing system for printing a security feature in the form of a latent image comprising at least three compositions (RI), (C1) and (C2): (RI) a reactive ink comprising a silane compound (A) comprising at least a first and a second polymerizable moiety which are different from each other and are polymerizable by different mechanisms, loaded in a first reservoir of a first printhead, (C1) a first catalyst composition comprising a substance able to react with the silane compound (A) of composition (RI) and promote the polymerization of the first polymerizable moiety, loaded in a second reservoir of said first printhead or of a second printhead, (C2) a second catalyst composition comprising a substance able to react, alone or in presence of composition (C1), with the silane compound (A) of composition (RI) and promote the polymerization of the second polymerizable moiety (see Abstract).
(2)  Leenders et al. (# US 2008/0250973) discloses A method for inkjet printing includes, in order, the steps of a) providing an ink-receiver having an image thereon; b) forming on the ink-receiver a layer of a first curable liquid and curing the layer; and c) forming an outermost layer of a second curable liquid only on the cured first curable liquid and at least partially covering the image; wherein the second curable liquid contains an abherent agent which is absent in the first curable liquid and wherein at least one of the first and second curable liquids is inkjet printed. Also, a polymerizable abherent agent may be used in a curable liquid to prevent falsification of an ID document. Also, a set of curable liquids for inkjet printing includes a first curable liquid and a second curable liquid wherein the second curable liquid contains an abherent agent which is absent in the first curable liquid (see Abstract).
(3) Ohta (# US 2014/0132684) discloses an ink jet recording method includes recording a white color-based image by discharging droplets of a white color-based ink composition from nozzles of an ink jet recording head, and then attaching the droplets of the white color-based ink composition on a recording surface of a flexible packing film, recording a color by discharging droplets of a color ink composition from the nozzles, and then attaching the droplets of the color ink composition on the white color-based image, and firstly heating at least the white color-based image and the color image at temperature higher than 40.degree. C., in which the white color-based ink composition contains water, a coloring material of a white color base, and a urethane-based resin, but substantially does not contain alkyl polyols having a normal boiling point of 280.degree. C. or more, and the color ink composition contains water, and a coloring material of a color system (see Abstract).
(4) Koizuka et al. (# US 2014/0141209) discloses an ink for inkjet recording includes water; a water-soluble solvent; a pigment; and a copolymer including a salt of phosphonic acid group (see Abstract).
(5) Matsuyama et al. (# US 2016/0362572) discloses an ink including a copper phthalocyanine pigment, water soluble solvent, copolymer and water (see Claims 1-2).
(6) Yamazaki et al. (# US 2019/0276694) discloses an ink comprises water, a coloring material, and a cross-linked material comprising a structure unit represented by the following Chemical formula 1 and a structure unit represented by the following Chemical formula 2,

    PNG
    media_image2.png
    449
    364
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853